Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 31, 1961, with notice of argument for the March 1961 Term of this court, said appeal to be argued or submitted when reached. The printing of the record on appeal and the appellant’s points is dispensed with and the appeal is permitted to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for the respondents and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.